Citation Nr: 1341074	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  The Veteran died in November 2006; the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This claim was remanded by the Board in October 2012 to obtain additional records.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in October 2012 for additional development of the evidentiary record.  Unfortunately, the requested action was not sufficiently completed.  Accordingly, another remand is mandatory. Stegall v. West, 11 Vet. App. 268   (1998).

As detailed in the previous remand, the Veteran's claims file does not contain treatment records for the last two years of the Veteran's life or the Veteran's terminal hospitalization records.  In January 2012, the appellant submitted a release to obtain the Veteran's terminal hospitalization records.  The Board notes that the January 2012 release has expired; a new release is necessary to obtain the Veteran's records.  Although the appellant waived RO consideration of the release, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a new release to obtain the Veteran's terminal hospitalization records from Pikesville Medical Center. 

2.  Ask the appellant to identify all VA and non-VA medical providers who treated the Veteran for his perforated duodenum, respiratory failure, lung cancer, black lung and diabetes from 2004 to November 2006.  The RO must request a release to obtain any identified records.  All VA records from October 2004 to November 2006 should be associated with his claims file. 

3.  Once the above actions have been completed, the RO must readjudicate the appellant's claim on appeal, taking into consideration all newly acquired evidence since the February 2013 statement of the case.  If the benefit on appeal remains denied, issue a supplemental statement of the case to the appellant and her representative, addressing all of the evidence of record since this issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


